85 S.E.2d 337 (1955)
241 N.C. 408
Nannie T. HARRISON
v.
Annie B. KAPP and Thomas E. Kapp.
No. 746.
Supreme Court of North Carolina.
January 14, 1955.
Ingle, Rucker & Ingle, Winston-Salem, for plaintiff-appellant.
Deal, Hutchins & Minor, by Fred S. Hutchins, Winston-Salem, for defendants-appellees.
PER CURIAM.
The plaintiff's showing that she entered the intersection first, that she was on the right and the defendants on her left, is sufficient to survive the motion for nonsuit and take the case to the jury. G.S. § 20-155. As is customary in reversing a nonsuit, we refrain from discussing the evidence, except to the extent necessary to show the reason for the conclusion reached.
Reversed.